Citation Nr: 1829610	
Decision Date: 06/26/18    Archive Date: 07/02/18

DOCKET NO.  15-06 259	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office and Pension Management Center in St. Paul, Minnesota


THE ISSUE

Whether VA was correct to create an overpayment of VA pension benefits due to unreported income.


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 demand letter issued by the Department of Veterans Affairs (VA) Debt Management Center in St. Paul. Minnesota.  Jurisdiction over the appeal presently rests with the Pension Management Center in St. Paul.


FINDINGS OF FACT

On May 29, 2015, prior to the promulgation of a decision in the appeal, the Committee on Waivers and Compromises granted the Veteran a waiver of the debt owed in the underlying appeal; there is no remaining controversy pertaining to this claim.


CONCLUSION OF LAW

As the Veteran has been granted equitable relief from the debt owed due to overpayment, there remains no case or controversy as to the issue of whether VA was correct to create an overpayment of VA pension benefits due to unreported income. 38 U.S.C. § 7105(d)(5); 38 C.F.R. § 20.101.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  

The appellant appealed the creation of an overpayment of pension benefits due to unreported income.  On May 29, 2015, shortly before the underlying appeal was certified to the Board, the appellant was granted equitable relief by the Committee on Waivers and Compromises, essentially, finding that the Veteran was not liable for that overpayment, regardless of whether it was a valid debt.  Essentially, although the validity of that debt remains in question, the Veteran has been found not liable for any repayment of that debt.  Therefore, the underlying question of validity is moot as there is no further benefit to be granted or denied by the Board's action.  

The Board further observes that in April 2016, the Veteran submitted a statement in which she stated she did not have any open claims with VA.  This statement, while not going so far as to explicitly withdraw the underlying claim, indicates her understanding that there is no potential liability stemming from that claim, and further adjudication would be futile.  In light of this, the Board will dismiss the claim as having no issue in controversy.


ORDER

Whether VA was correct to create an overpayment of VA pension benefits due to unreported income is dismissed.




		
B. T. KNOPE
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs